Matter of McFadden v Del Giacco (2017 NY Slip Op 03998)





Matter of McFadden v Del Giacco


2017 NY Slip Op 03998


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

522622

[*1]In the Matter of REGINALD McFADDEN, Appellant,
vSTEPHEN DEL GIACCO, as Records Access Officer of the Office of the Inspector General, et al., Respondents.

Calendar Date: April 4, 2017

Before: Lynch, J.P., Devine, Clark, Mulvey and Aarons, JJ.


Reginald McFadden, Attica, appellant pro se.
Eric T. Schneiderman, Attorney General, Albany (Jeffrey W. Lang of counsel), for respondents.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Hard, J.), entered January 27, 2016 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents' motion to dismiss the petition.
Judgment affirmed. No opinion.
Lynch, J.P., Devine, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that the judgment is affirmed, without costs.